Exhibit 10.7 Selectica, Inc. Convertible Note Financing Term Sheet February 9, 2015 Issuer: Selectica, Inc. (the “ Issuer ” or the “ Company ”). Listing/Ticker: SLTC Loan Amounts and Investors: Lloyd I. Miller, III, Milfam II L.P. and Lloyd I. Miller Trust A-4 (the “ Investors ”), purchasing $3 million in Notes (as defined below) within forty-five (45) days of the execution of definitive documentation (the date of such purchase, the “ Closing ”), subject to the terms and conditions thereof. Type of Securities: Junior Secured Convertible Promissory Notes (the “ Notes ”). Maturity Date: Five years from the date of issuance of the Notes. Interest : 8% per year, simple interest, payable quarterly; provided , however , the Issuer shall have the option to pay any amounts of interest with a payment in kind (PIK) based upon an interest rate amount calculated at 10% per year simple interest, provided that the Issuer provides prior written notice thereof to the Investors at least 30 days in advance of the applicable interest payment date. Conversion: Principal and interest due under each Note will be convertible into shares of common stock of the Issuer at any time on or prior to the Maturity Date at the sole election of the Investors, subject to applicable NASDAQ listing rule limitations, at a conversion price of $5.70 per share (as may be adjusted for any stock splits, recapitalizations and other similar events). Within 45 days after the Closing, the Company shall file a registration statement with the Securities and Exchange Commission (“
